DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 11/14/2020, 01/15/2021, 04/13/2021, 06/16/2021 and 12/03/2021 contain over 200 pages that include thousands of patent type references and several thousand pages of non-patent literature and other documents, many of which appear to have little or nothing to do with the currently claimed invention.  The examiner has considered the references to the extent reasonably expected during normal examination time.
If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference (see MPEP § 609). Further, it is noted that it is desirable to avoid the submission of long lists of documents when possible. Clearly irrelevant and marginally pertinent cumulative information should be eliminated.  If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted by applicant. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948,175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Election/Restrictions
Applicant’s election without traverse of Invention I, Species II and Sub-species A in the reply filed on August 5, 2022 is acknowledged.  Pursuant to the election claims 18-19 are withdrawn from consideration.  Therefore claims 1-17 are ready for the examination.

Specification
The disclosure is objected to because of the following informalities: the nomenclature used to describe the same chemical compounds is inconsistent throughout the specification.  For example, the same chemical compound is referred to as (n,n-dimethylamino)trimethylsilane in paragraph [0031] of the specification as published, dimethylamino-trimethylsilane in paragraph [0053] of the specification as published, and (dimethylamino)trimethylsilane in paragraph [0064] of the specification as published. It is suggested that a single name be selected and used to describe the same chemical compound.  The applicant is encouraged to review the entire specification for similar issues related to other disclosed chemical compounds. Appropriate correction is required.

Claim Objections
Claim(s) 12 and 16-17 is/are objected to because of the following informalities:  
With respect to claim(s) 12 and 16, it is suggested that the names used for the compounds recited in the claims, such as, diemethylamino-trimethylsilane and (dimethylamino)trimethylsilane, respectively, be kept consistent throughout the claims.
With respect to claim 17, the term “sub cycles” recited in lines 4-5 and 7 of the claim should read “sub-cycles” in order for the claim language to be consistent.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 6, as currently presented the claim requires that “carbon precursor comprises one or more of an organic a carboxylic acid anhydrate”.  It is unclear, however, what is considered “organic [] carboxylic acid anhydrate”.  The review of paragraphs [0030] and [0128] of the specification as published suggests that the carboxylic acid anhydrate, on the one hand, is considered an organic compound and, on the other hand, that an organic compound is separate compound or different from the carboxylic acid anhydrate.  Accordingly, the metes and bounds of the claim are unclear.  For the purpose of the examination it will be considered that the carbon precursor comprises an organic compound.
	With respect to claim 17, as currently presented the claim requires that the step of forming an underlayer comprises forming a lower underlayer part and an upper underlayer part, “wherein the lower underlayer part has a laminar structure comprising alternating silicon containing lamellae and metal containing lamellae.”  The claim then requires that “forming the underlayer comprises executing a plurality of sub-cycles x and sub-cycles y”.   It is unclear from the claim language, however, if the plurality of recited sub-cycles x and sub-cycles y are used for forming laminar structure comprising lower underlayer part and the upper underlayer part of the underlayer or if the plurality of sub-cycles x and sub-cycles y are used to form the laminar structure of the lower underlayer part only.  The review of the specification and in particular Fig. 10 and paragraph [0187] of the specification as published suggests that the sub-cycles x and sub-cycles y are used to form the laminar structure of the lower underlay part rather than the lower and upper parts of the underlayer.  Accordingly, for the purpose of the examination it will be assumed that it is the forming of the lower underlayer part that comprises executing a plurality of sub-cycle x and sub-cycle y.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (US 2019/0103272, hereinafter “Tsai”).
Regarding claim 1, Tsai teaches in Fig. 1B and related text a method of forming a structure comprising a photoresist underlayer, the method comprising the steps of: 
providing a substrate (102, Fig. 1B and ¶[0017]); 
forming a photoresist underlayer (114, 116, Fig. 1B and ¶¶[0021]-[0022]) overlying a surface of the substrate using a cyclic deposition process (e.g. ALD or CVD, ¶¶[0021]-[0022]); 
wherein the photoresist underlayer comprises one or more of an oxide, a nitride, and an oxynitride of a metal (e.g. oxide of Ti, ¶[0021]); 
wherein the metal comprises one or more transition metals (e.g. Ti, ¶[0022]).


    PNG
    media_image1.png
    500
    689
    media_image1.png
    Greyscale

Regarding claim 2 (1), Tsai teaches wherein the photoresist underlayer comprises the metal, oxygen, and carbon (i.e. Tsai teaches that the underlayer may comprise a multi-layer structure that includes combination of layers such as SiOC and TiO, ¶[0021]), and 
wherein a metal-containing precursor is provided to the reaction chamber during the step of forming a photoresist underlayer, wherein the metal-containing precursor is an alkoxide or alkylamide metal precursor (i.e. TDMAT (Ti(N(CH3)2)4), ¶[0044]).
Regarding claim 3 (2), Tsai teaches wherein the metal-containing precursor has a general formula M[R(CxHy) ]4, wherein M is selected from Ti, Ta, Hf, Zn, and Zr, wherein R is selected from OCH and N, wherein x is 1 or 2, wherein y is 3-6, and wherein n is 2 or 3 (i.e. TDMAT disclosed by Tsai has a formula Ti(N(CH3)2)4) where M=Ti, R=N, x=1 and y=3, ¶[0044]).
Regarding claim 4 (3), Tsai teaches wherein M is Ti (¶¶[0021]-[0022] and [0044]).  
Regarding claim 7 (3), Tsai teaches wherein the photoresist underlayer is formed using a reactant selected from H2O, O3, and H2O2 (¶¶[0042]-[0044]).  
Regarding claim 8 (1), Tsai teaches wherein the photoresist underlayer is formed using a plasma ALD or a plasma-enhanced pulsed CVD method (¶[0021]) that employs a plasma selected from the list consisting of H2, H2/He, H2/Ar, Ar, and 02 plasmas (¶¶[0041]-[0044]).
Regarding claim 13 (1), Tsai teaches wherein forming the underlayer comprises forming a lower underlayer part and an upper underlayer part (i.e. when the layer disclosed by Tsai is formed, for example, of TiO such layer would be considered as comprising a lower underlayer part and an upper underlayer part; alternatively Tsai teaches  that the underlayer 116 can be a multi-layer structure thus it would comprise a lower underlayer part and an upper underlayer part, ¶[0021]).
Regarding claim 14 (13), Tsai teaches wherein the lower underlayer part is formed using a metal-containing precursor having a general formula M[R(CxHy) ]4, where M is selected from Ti, Ta, Hf, Zn, and Zr, wherein R is selected from OCH and N, wherein x is 1-2, wherein y is 3-6, and wherein n is 2-3; and wherein the upper underlayer part is formed using a metal-containing precursor having a general formula M[R(CxHy)n]4, where M is selected from Ti, Ta, Hf, Zn, and Zr, wherein R is selected from OCH and N, wherein x is 1-2, wherein y is 3-6, and wherein n is 2-3 (i.e. Tsai teaches that TDMAT precursor having a formula Ti(N(CH3)2)4) where M=Ti, R=N, x=1 and y=3 can be used to form TiO layer, where such layer would have both a lower and upper parts, ¶[0044]).  
Regarding claim 15 (14), Tsai teaches wherein the upper underlayer part is formed using plasma-enhanced ALD or plasma-enhanced chemical vapor deposition (¶[0021]), wherein a noble gas is used as a plasma gas (¶[0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 4 above, and further in view of Ha et al. (US 2012/0164846, hereinafter “Ha”). 
Regarding claim 5 (4), teaching of Tsai was discussed above in the rejection of claim 4 and includes a teaching of the precursor being TDMAT (Ti[N(CH3)2]4) being used as a metal-containing precursor.  While Tsai does not explicitly teach wherein the metal-containing precursor is titanium(IV) isopropoxide (TTIP), using titanium(IV) isopropoxide (TTIP) as a metal-containing precursor in place of TDMAT disclosed by Tsai in order to form, for example, TiO would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as the two precursors were are recognized equivalents as demonstrated by Ha (¶[0055]).
Thus, because these two precursors were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute TTIP for TDMAT.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 4 above, and further in view of Laxman et al. (US 2002/0172766, hereinafter “Laxman”).
Regarding claim 6, teaching of Tsai was discussed above in the rejection of claim 3 and includes wherein the photoresist underlayer comprises carbon (e.g. SiOC layer).  While Tsai does not explicitly teach that a carbon precursor is further provided in the reaction chamber during the step of forming a photoresist underlayer, wherein the carbon precursor comprises one or more of an organic a carboxylic acid anhydrate, toluene, diethylene glycol, triethylene glycol, acetaldehyde, and an organosilicon compound, providing a carbon precursor, such as, organosilicon precursor to a reaction chamber during the step of forming the SiOC layer disclosed by Tsai is well-known in the art as evidenced by Laxman (¶[0085]).  Specifically, Laxman teaches that organosilicon precursor are known to be used when forming carbon containing films, such as SiOC, disclosed by Tsai.
Thus,  since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to provide a carbon precursor disclosed by Laxman in the reaction chamber during the step of forming a photoresist underlayer disclosed by Tsai as doing so would amount to nothing more than selecting a known material based on its suitability for its intended purpose.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 3 above, and further in view Wang et al. (US 2014/0202632, hereinafter “Wang”).
Regarding claim 9 (3), teaching of Tsai was discussed above in the rejection of claim 3.  Tsai, however, does not explicitly teach  performing a surface treatment step.  
Wang, in a similar field of endeavor, teaches performing a surface treatment step on a layer under a photoresist layer that includes oxymetal (i.e. oxide of a metal) similar to that disclosed by Tsai in order to improve adhesion between the photoresist layer and the layer underneath it (¶¶[0003]-[0007] and [0012]). 
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform surface treatment as disclosed by Wang in a method disclosed by Tsai in order to improve adhesion between the photoresist layer and the layer on which it is formed.
Regarding claim 10 (9), the combined teaching of Tsai and Wang disclosed wherein the surface treatment step comprises exposing the photoresist underlayer to one or more carbon-containing compounds selected from the group consisting of a carboxylic acid anhydrate, toluene, diethylene glycol, triethylene glycol, acetaldehyde, and organosilicon compounds, such as silane and siloxanes (e.g. toluene, Wang, ¶[0012]).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 3 above.  
Regarding claim 11 (3), teaching of Tsai was discussed above in the rejection of claim 3 and includes wherein the underlayer (116, Fig. 1B) can include a multi-layer photoresist underlayer structure that includes a carbon-containing layer that comprises silicon, oxygen and carbon (i.e. SiOC) (¶[0021]).  While  Tsai does not explicitly teach that SiOC (i.e. carbon-containing layer) overlies another layer in the multi-layer photoresist underlayer structure, forming the SiOC layer on another layer would have been within the capabilities of one of ordinary skill in the art as it would merely involve combining layers disclosed by Tsai in an order that allows to form an etching mask with desired characteristics.  Accordingly, absent unexpected results it would have been obvious to one or one of ordinary skill in the art before the effective filing of the claimed invention to form the carbon-containing layer on another layer in the multi-layer photoresist underlayer structure disclosed by Tsai in order to provide an etching mask with desired characteristics.

Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 3 above, and further in view Uchida et al. (US 2020/0062968, hereinafter “Uchida”).
Regarding claim 12 (3), teaching of Tsai was discussed above in the rejection of claim 3.  Tsai, however, does not explicitly teach that a self-assembled layer is formed overlying the photoresist underlayer, wherein the self-assembled layer is formed of a material selected from the group consisting of dimethylamino-trimethylsilane, hexamethyldisilazane, (3-bromopropyl)trimethoxysilane, (3-iodopropyl)trimethoxysilane, 3-(trimethoxysilyl)propyl acrylate, trimethoxyphenyl silane, trimethoxy (3,3,3-  trifluoropropyl)silane, 1H,1H,2H,2H-perfluorooctyltriethoxysilane, and tichloro(phenyl)silane, and trimethoxy(1H,1H,2H,2H-heptadecafluorodecyl)silane.  
Uchida, in a similar field of endeavor, teaches treating a surface of a layer underlying a photoresist layer, thereby forming a self-assembled layer, with dimethylamino-trimethylsilane (TMSDMA) or hexamethyldisilazane (HMDS) (¶¶[0068], [0082] and [0102]) in order to improve adhesiveness between the photoresist layer and the layer under the photoresist layer (¶[0183]).
Thus, since the prior art teaches all of the elements of the claimed method, using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a self-assembled layer on the layer underlying photoresist disclosed by Tsai by treating the surface of the layer underlying the photoresist layer with TMSDMA or HMDS as disclosed by Uchida in order to improve adhesiveness between the photoresist layer and the layer underneath it.
Regarding claim 16 (3), teaching of Tsai was discussed above in the rejection of claim 3.  Tsai, however, does not explicitly teach a step of exposing the underlayer to a surface treatment, the surface treatment comprising a step of exposing the underlayer to an organosilicon compound selected from the list consisting of bis(tripropylsilyl)amine, bis(triethylsilyl)amine, bis(trimethylsilyl)amine, (dimethylamino)trimethylsilane, (diethylamino)trimethylsilane, (diethylamino)triethylsilane, and (dimethylamino)triethylsilane.
Uchida, in a similar field of endeavor, teaches treating a surface of a layer underlying a photoresist layer with dimethylamino-trimethylsilane (TMSDMA) (¶¶[0068], [0082] and [0102]) in order to improve adhesiveness between the photoresist layer and the layer under the photoresist layer (¶[0183]).
Thus, since the prior art teaches all of the elements of the claimed method, using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to expose underlayer disclosed by Tsai to a surface treatment that includes exposing the layer underlying the photoresist layer to TMSDMA as disclosed by Uchida in order to improve adhesiveness between the photoresist layer and the layer underneath it.

	
Relevant Prior Art
The following prior art is considered relevant to the invention but not relied upon in any of the rejections:
Kinsley et al. (US 2020/0006056) teaches a method of forming a structure comprising a photoresist underlayer, the method comprising the steps of providing a substrate, forming a photoresist underlayer overlying a surface of the substrate using a cyclic deposition process (e.g. ALD or CVD, ¶[0022]), wherein the photoresist underlayer comprises one or more of an oxide, a nitride, and an oxynitride of a metal (e.g. oxide of Cr, ¶[0022]), wherein the metal comprises one or more transition metals (e.g. Cr, ¶[0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/6/2022